            Case 1:21-cv-00448-VEC Document 40
                                            41 Filed 03/19/21
                                                     03/22/21 Page 1 of 2
                                            U.S. Department of Justice
   [Type text]
                                                         United States Attorney
                                                         Southern District of New York
                                                         86 Chambers Street


MEMO
  MO ENDORSED                                            New York, New York 10007   USDC SDNY
                                                                                    DOCUMENT
                                                         March 19, 2021             ELECTRONICALLY FILED
   VIA ECF                                                                          DOC #:
   Honorable Valerie E. Caproni                                                     DATE FILED: 
   United States District Judge
   Thurgood Marshall United States Courthouse
   40 Foley Square
   New York, NY 10007

          Re:     National Audubon Society, et al. v. U.S. Fish and Wildlife Service, et al.,
                  21 Civ. 448 (VEC)

                  State of New York, et al. v. U.S. Department of the Interior, et al.,
                  21 Civ. 452 (VEC)

   Dear Judge Caproni:

           This Office represents defendants U.S. Department of the Interior (“DOI”) and U.S. Fish
   and Wildlife Service (together, “Defendants”), in the two consolidated actions referenced above.
   We write respectfully to request a short extension of the following deadlines and an adjournment
   of the initial conference scheduled for April 2, 2021, at 10:30 a.m., as set forth below:

          x     Joint letter and proposed case management plan, as directed by the Court’s Notice of
                Initial Pretrial Conference dated February 3, 2021 [ECF No. 25]: from March 25,
                2021, to March 30, 2021;

          x     Defendants’ response to the complaint in State of New York, et al. v. U.S.
                Department of the Interior, et al., 21 Civ. 452 (VEC): from March 25, 2021, to April
                6, 2021;

          x     Initial Pretrial Conference: from April 2, 2021, at 10:30 a.m., to April 8, 2021 or
                April 9, 2021; and

          x     Defendants’ response to the complaint in National Audubon Society, et al. v. U.S.
                Fish and Wildlife Service, et al., 21 Civ. 448 (VEC): from March 30, 2021, to April
                12, 2021.

           Defendants are in the process of scheduling a conference call with Plaintiffs and the
   Acting Solicitor of DOI during the week of March 22, 2021, to discuss the underlying regulation
   at issue in both cases. See “Regulations Governing Take of Migratory Birds,” 86 Fed. Reg. 1134
   (Jan. 7, 2021). Because this call may better inform the parties’ current positions with respect to
   these consolidated cases, and the undersigned attorney will be on leave during the latter half of
   the week of March 29, 2021, Defendants respectfully request an adjournment of the April 2,
   2021 conference and a limited extension of the deadlines above. This is Defendants’ first request
               Case 1:21-cv-00448-VEC Document 40
                                               41 Filed 03/19/21
                                                        03/22/21 Page 2 of 2

                                                                                                Page 2


     for an extension of these deadlines and an adjournment of the initial conference. Plaintiffs have
     consented to this request.

             We thank the Court for its consideration of this request.

                                                           Respectfully submitted,

                                                           AUDREY STRAUSS
                                                           United States Attorney for the
                                                           Southern District of New York

                                                       By: /s/ Tomoko Onozawa
                                                          TOMOKO ONOZAWA
                                                          Assistant United States Attorney
                                                          Telephone: (212) 637-2721
                                                          Facsimile: (212) 637-2717
                                                          E-mail: tomoko.onozawa@usdoj.gov

     cc:     All Counsel of Record (via ECF)




7KH$SULO,37&LV$'-2851('WR$SULODWSP7KHSDUWLHV MRLQWOHWWHUDQGSURSRVHG
&DVH0DQDJHPHQW3ODQDUHGXHQRWODWHUWKDQ$SULO'HIHQGDQWV UHVSRQVHVWRWKHFRPSODLQWVLQERWK
DFWLRQVDUHGXHQRWODWHUWKDQ$SULO7KHSDUWLHVDUHUHPLQGHGWRILOHDOOIXUWKHUVXEPLVVLRQVLQWKLV
FRQVROLGDWHGFDVHRQO\XQGHUGRFNHWQXPEHU&9

SO ORDERED.


                             
                             
HON. VALERIE CAPRONI
UNITED STATES DISTRICT JUDGE
